Citation Nr: 1243075	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  08-11 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for general arthritis. 

2.  Entitlement to service connection for a low back disability.  

REPRESENTATION

Veteran represented by:	Barbara L. Kuhl, Esquire 

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel






INTRODUCTION

Although it is not clear from the record that the Veteran was notified, in May 2012, the Board granted the Veteran's motion to advance the case on the Board's docket.  

The Veteran, who is the appellant, served active duty from August 1979 to May 1982.  He also had service in the Army National Guard, including a period of active duty for training from January 1975 to May 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2010, the Board remanded the claims for further development.  In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.   A transcript of the hearing is in the Veteran's file. 

In April 2012, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration.  The opinion was obtained in June 2012.  In July 2012, the Veteran and his attorney representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument, which the Veteran did.  

The reopened claim of service connection for general arthritis is granted, in part, and remanded in part, and the claim of service connection of a low back disability is also remanded to the RO.  








FINDINGS OF FACT

1.  In a rating decision in May 1991, the RO denied service connection for general arthritis; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within the applicable appeal period.

2.  The additional evidence presented since the rating decision in May 1991 by the RO, denying service connection for general arthritis, relates to an unestablished fact necessary to substantiate the claim.

3.  The degenerative joint disease or arthritis of the knees is proximately due to the service-connected bilateral pes planus.  


CONCLUSIONS OF LAW

1.  The rating decision in May 1991 by the RO, denying service connection for general arthritis, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) (2012).

2.  The additional evidence presented since the rating decision in May 1991 is new and material, and the claim of service connection for general arthritis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  Degenerative joint disease or arthritis of the knees was caused by service-connected pes planus.  38 U.S.C.A. § 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).






The Veterans Claims Assistance Act of 2000 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In light of the grant of the application to reopen the previously denied claim, and the partial grant of service connection for the knee disabilities the only claim of service connection decided here, further discussion of VCAA compliance is not necessary.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

In the rating decision in May 1991, the RO denied service connection for general arthritis, because there was no evidence that arthritis was caused by service-connected pes planus.  At the time of the rating decision in May 1991, the evidence consisted of service treatment records, a report of VA examination, VA records, and statements of the Veteran.  

After the Veteran was notified of the decision and of the right to appeal the rating decision, he did not appeal, and no new evidence pertinent to claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  By operation of law, the rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.156(b). 

Reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

In March 2006, the Veteran filed the current claim to reopen.  


In a rating decision in June 2006, the RO adjudicated the claim without regard to finality.  In the statement of the case in February 2008, the RO addressed finality and denied the claim to reopen, because the evidence was not new and material.  

Whether or not the RO reopened claim is not dispositive.  It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's claim was received in 2006, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Also, the law is to be interpreted to enable reopening of a claim, rather than to preclude it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).



Additional Evidence 

Since the final rating decision in May 1991, the additional evidence includes a medical opinion by a VA examiner and a private physician, who stated that the service-connected pes planus caused at least part of the current arthritis.  

This evidence is new and material under 38 C.F.R. § 3.156 as it relates to an unestablished fact necessary to substantiate the claim, that is, that the current arthritis may be proximately due to service-connected pes planus, the lack of such evidence was the basis for the previous denial of claim, and the claim of service connection generalized arthritis is reopened.

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).






Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, disability which is proximately due to or the result of a service-connected disability shall be service connected.  38 C.F.R. § 3.310.  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).


Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Washington v. Nicholson, 19Vet. App. 362, 366-67 (2005). 

"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  The probative value or weight of the evidence means does the evidence tend to prove a material fact.  Washington v. Nicholson, 19Vet. App. 362, 369 (2005).    

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of arthritis of any joint. 

After service, in a rating decision in the July 1983, RO granted service connection for bilateral pes planus and assigned an initial rating of 10 percent.  Since January 1995, the disability has been rated 50 percent. 

On VA examination in March 1991, the Veteran complained of swelling of the knees.  



VA records show that in June 1995 the Veteran had fluid removed from his left knee.  The diagnosed was bilateral knee tendonitis and degenerative joint disease or arthritis.  

In February 2007, a private physician stated that the Veteran had degenerative arthritis changes of the knees and the Veteran's flat feet were compounding the issue.  

On VA examination October 2011, after a review of the Veteran's file, the VA examiner expressed the opinion that the Veteran's knee disabilities were at least as likely as not proximately due to or the result of the service-connected pes planus.  The VA examiner explained that a long and well-documented history of bilateral pes planus with multiple foot surgeries, resulted in an antalgic and disordered gait, which over time place additional wear and tear on the Veteran's knees, provided an adequate nexus for the claim of secondary service connection.  

In September 2012, a private physician expressed the opinion that the knee disabilities were at least as likely as not proximately due to or the result of the service-connected pes planus.  

Analysis 

Knees

The Veteran contends that the knee disabilities were caused by his service-connected pes planus.  

The record shows that the Veteran currently has degenerative joint disease or arthritis of the knees and the Veteran is service-connected for bilateral pes planus. 







The remaining question is whether degenerative joint disease or arthritis of the knees is proximately due to or the result of service-connected pes planus. 

On VA examiner in October 2011, the VA examiner expressed the opinion that the knee disabilities were at least as likely as not proximately due to or the result of the service-connected pes planus.  The VA examiner explained that there is a long history of pes planus with several surgeries that resulted in an antalgic and disordered gait, which placed additional wear and tear on the Veteran's knees, and provided an adequate nexus for a claim of secondary service connection.  A private physician concurred with the opinion of the VA examiner.  There is no evidence to the contrary. 

As the Veteran currently has degenerative joint disease or arthritis of the knees, as the Veteran is service-connected for bilateral pes planus, and as there is favorable evidence that the current knee disabilities are proximately due to the service-cconnected pes planus, service connection is warranted.  38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has been presented, the claim of service connection for general arthritis is reopened, and to this extent the appeal is granted.

On the merits of the reopened claim, service connection for degenerative joint disease or arthritis of the knees, and to this extent the appeal is granted.






REMAND

With the addition of service connection for degenerative joint disease or arthritis of the knees, the evidence is insufficient to decide the remaining questions, regarding the hips and the low back on a secondary basis

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that: 

Arthritis of the hips with hip replacements or low back degenerative changes or both are caused by or aggravated by the combination of service-connected pes planus and arthritis of the knees.

The term "aggravation" means a permanent increase in severity of the hips and back disabilities, that is, worsening of the underlying conditions not due to the natural progress, as contrasted to a temporary worsening of symptoms. 

The Veteran's file must be made available to the VA examiner for review.








2. After the development has been completed, adjudicate the claims of service connection for arthritis of the hips and for degenerative changes of the low back secondary to the combination of service-connected pes planus and arthritis of the knees. 

If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

The claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


